Citation Nr: 0325401	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center
in Fort Harrison, Montana


THE ISSUES

1.  Service connection for a low back disorder as secondary 
to the service-connected gunshot wound, residuals of right 
popliteal area with scar and a right knee disability.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability 


REPRESENTATION

Appellant represented by:	Dan Gallagher, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1995 and September 1997 rating 
decisions of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Medical and Regional Office (RO).  In 
the November 1995 rating decision, the RO denied a total 
rating for compensation based upon individual 
unemployability.  In the September 1997 rating decision, the 
RO denied service connection for a low back disorder as 
secondary to the service-connected right knee disability.


REMAND

These claims had been previously remanded in September 1999 
for additional development and adjudicative action.  The case 
came back before the Board, and the Board solicited a medical 
opinion from the Veterans Health Administration (VHA), which 
opinion was received in June 2002.  

The Board regrets that another remand is necessary in this 
case.  However, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

A review of the record shows that VA has not fulfilled its 
duties under the VCAA.  Specifically, section 5103(a), title 
38, U.S. Code, as amended by the VCAA, provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added).  The veteran has not 
been informed of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, following the issuance of the July 2000 
supplemental statement of the case (SSOC), additional 
relevant evidence was associated with the claims file, which 
has not been the subject of an SSOC.  Specifically, the 
record shows that in July 2002, the RO (1) reclassified the 
service-connected gunshot wound, residuals of right popliteal 
area with scar and a right knee disability as two, separate 
disabilities, (2) granted service connection for exit wound 
scar, right calf, and for right lower extremity weakness, 
pain, and slight calf atrophy, and assigned each a 10 percent 
evaluation, and (3) granted an increased evaluation for flat 
feet.  Following this rating decision, an SSOC was not issued 
addressing the claim for a total rating for compensation 
based upon individual unemployability.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the instant 
claims and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the United States Court 
of Appeals for Veterans Claims are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO should then readjudicate the 
claims for service connection for a low 
back disorder as secondary to the 
service-connected gunshot wound, 
residuals of right popliteal area with 
scar and a right knee disability and 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  The SSOC must contain 
notice of all relevant actions taken on 
the veteran's VA claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided during the pendency 
of the appeal, considered pertinent to 
the issue currently on appeal, including 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

4.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


